Exhibit 10.3

PARENT VOTING AGREEMENT

THIS STOCKHOLDER VOTING AGREEMENT (this “Agreement”) is made and entered into as
of December 13, 2007, by and among ON SEMICONDUCTOR CORPORATION, a Delaware
corporation (“Parent”) (only with respect to Section 2(b) hereof), AMIS
HOLDINGS, INC., a Delaware corporation (the “Company”) and the undersigned
stockholder (“Stockholder”) of Parent.

RECITALS

A. Concurrently with the execution and delivery hereof, Parent, Apple
Acquisition Corporation, a Delaware corporation and an indirect wholly owned
subsidiary of Parent (“Merger Sub”), and the Company are entering into an
Agreement and Plan of Merger and Reorganization of even date herewith (as it may
be amended or supplemented from time to time pursuant to the terms thereof, the
“Merger Agreement”), which provides for the merger (the “Merger”) of Merger Sub
with and into the Company in accordance with its terms ( the Merger, Merger
Agreement and the transactions contemplated thereby referred to collectively as
the “Proposed Transaction”).

B. Stockholder has sole voting power over such number of shares of each class of
capital stock of Parent beneficially owned (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) by Stockholder as is indicated on
the signature page of this Agreement.

C. In consideration of the execution and delivery of the Merger Agreement by the
Company, Stockholder desires to agree to vote the Shares (as defined herein)
over which Stockholder has sole voting power so as to facilitate the
consummation of the Merger.

NOW, THEREFORE, intending to be legally bound, the parties hereto hereby agree
as follows:

 

  1. Certain Definitions.

(a) Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Merger Agreement. For all purposes of and under
this Agreement, the following terms shall have the following respective
meanings:

“Constructive Sale” means with respect to any security, a short sale with
respect to such security, entering into or acquiring an offsetting derivative
contract with respect to such security, entering into or acquiring a futures or
forward contract to deliver such security or entering into any other hedging or
other derivative transaction that has the effect of either directly or
indirectly materially reducing the economic benefits or risks of ownership.

“Shares” means (i) all outstanding shares of capital stock of Parent owned,
beneficially or of record, by Stockholder as of the date hereof, and (ii) all
additional outstanding shares of capital stock of Parent acquired by
Stockholder, beneficially or of record, during the period commencing with the
execution and delivery of this Agreement and expiring on the Expiration Date (as
such term is defined in Section 7 below), in the case of each of clauses (i) and
(ii) as to which (and only as to which) Stockholder has sole voting power; but
in each case excluding shares of capital stock of Parent that, by virtue of
Stockholder’s ownership of options or other convertible securities, are deemed
to be beneficially owned by Stockholder pursuant to Rules 13d-3(d)(1)(i)(A) or
(B) prior to the time at which Stockholder exercises such options or other
convertible securities and receives the underlying capital stock of Parent.



--------------------------------------------------------------------------------

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
gift, placement in trust, or the Constructive Sale or other disposition of such
security (excluding transfers: (i) by testamentary or intestate succession, (ii)
otherwise by operation of law, or (iii) under any written trading plan adopted
prior to the date of this Agreement under Rule 10b5-1 of the Securities Exchange
Act of 1934 as amended) or any right, title or interest therein (including, but
not limited to, any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or the
record or beneficial ownership thereof, and each agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing.

 

  2. Transfer and Voting Restrictions.

(a) At all times during the period commencing with the execution and delivery of
this Agreement and expiring on the Expiration Date, Stockholder shall not,
except in connection with the Merger, Transfer any of the Shares, or enter into
an agreement, commitment or other arrangement with respect thereto.
Notwithstanding the foregoing or anything to the contrary set forth in this
Agreement, Stockholder may Transfer any or all of the Shares (i) by will, or by
operation of law, in which case this Agreement shall bind the transferee, or
(ii) in connection with estate and charitable planning purposes, including
Transfers to relatives, trusts and charitable organizations, so long as the
transferee, prior to such Transfer executes a counterpart of this Agreement
(with such modifications as the Company may reasonably request solely to reflect
such transfer).

(b) Stockholder understands and agrees that if Stockholder attempts to Transfer,
vote or provide any other person with the authority to vote any of the Shares
other than in compliance with this Agreement, Parent shall not, and Stockholder
hereby unconditionally and irrevocably instructs Parent to not, (i) permit any
such Transfer on its books and records, (ii) issue a new certificate
representing any of the Shares or (iii) record such vote, in each case, unless
and until Stockholder shall have complied with the terms of this Agreement. Each
stock certificate evidencing Shares that is issued in the name of Stockholder on
or after the date of this Agreement shall bear a legend indicating that such
Shares are subject to the terms of this Agreement and any transferee of the
Shares evidenced by the stock certificate takes the Shares subject to the terms
of this Agreement.

(c) Except as otherwise permitted by this Agreement or by order of a court of
competent jurisdiction, each Stockholder will not commit any act that could
restrict or affect such Stockholder’s legal power, authority and right to vote
all of the Shares then owned of record or beneficially by Stockholder or
otherwise prevent or disable Stockholder from performing any of his obligations
under this Agreement. Without limiting the generality of the foregoing, except
for this Agreement and as otherwise permitted by this Agreement, each
Stockholder will not enter into any voting agreement with any Person with
respect to any of the Shares, grant any Person any proxy (revocable or
irrevocable) or power of attorney with respect to any of the Shares, deposit any
of the Shares in a voting trust or otherwise enter into any agreement or
arrangement with any Person limiting or affecting Stockholder’s legal power,
authority or right to vote the Shares in favor of the approval of the Proposed
Transaction.

 

  3. Agreement to Vote Shares.

(a) Prior to the Expiration Date, at every meeting of the stockholders of Parent
called, and at every adjournment or postponement thereof, and on every action or
approval by written consent of the stockholders of Parent, Stockholder (in
Stockholder’s capacity as such) shall appear at the meeting or otherwise cause
the Shares to be present thereat for purposes of establishing a quorum and, to
the extent not voted by the Persons appointed as proxies pursuant to this
Agreement, vote in favor of (i) approval of the issuance of shares of Parent
Common Stock in the Merger, (ii) approval of an amendment

 

2



--------------------------------------------------------------------------------

of the Parent’s Certificate of Incorporation to increase the number of
authorized shares of Parent Common Stock by 150 million shares, and (iii) any
adjournment or postponement recommended by Parent with respect to any
stockholder meeting in connection with the issuance of shares of Parent Common
Stock pursuant to the Merger Agreement.

(b) If Stockholder is the beneficial owner, but not the record holder, of the
Shares, Stockholder agrees to take all actions necessary to cause the record
holder and any nominees to vote all of the Shares in accordance with
Section 3(a).

 

  4. Grant of Irrevocable Proxy.

(a) Stockholder hereby irrevocably (to the fullest extent permitted by law)
grants to, and appoints, the Company and each of its executive officers and any
of them, in their capacities as officers of the Company (the “Grantees”), as
Stockholder’s proxy and attorney-in-fact (with full power of substitution and
re-substitution), for and in the name, place and stead of Stockholder, to vote
the Shares, to instruct nominees or record holders to vote the Shares, or grant
a consent or approval or dissent or disapproval in respect of such Shares in
accordance with Section 3 hereof and, in the discretion of the Grantees with
respect to any proposed adjournments or postponements of any meeting of
stockholders of Parent at which any of the matters described in Section 3 hereof
is to be considered.

(b) Stockholder represents that any proxies heretofore given in respect of the
Shares that may still be in effect are not irrevocable, and such proxies are
hereby revoked.

(c) Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 4 is given in connection with the execution of the Merger Agreement, and
that such irrevocable proxy is given to secure the performance of the duties of
Stockholder under this Agreement. Stockholder hereby further affirms that the
irrevocable proxy is coupled with an interest and may under no circumstances be
revoked. Stockholder hereby ratifies and confirms all that such irrevocable
proxy may lawfully do or cause to be done by virtue hereof. Such irrevocable
proxy is executed and intended to be irrevocable in accordance with the
provisions of Section 212 of the Delaware General Corporation Law.
Notwithstanding this Section 4(c), the proxy granted by Stockholder shall be
revoked upon termination of this Agreement in accordance with its terms.

(d) The Grantees may not exercise this irrevocable proxy on any other matter
except as provided above. Stockholder shall retain at all times the right to
vote the Shares in Stockholder’s sole discretion and without any other
limitation on all matters other than those set forth in Section 3 that are at
any time or from time to time presented for consideration to Parent’s
stockholders generally.

(e) Company may terminate this proxy with respect to Stockholder at any time at
its sole election by written notice provided to Stockholder.

5.     Action in Stockholder Capacity Only. Stockholder makes no agreement or
understanding herein as a director or officer of Parent. Stockholder signs
solely in Stockholder’s capacity as a record holder and beneficial owner, as
applicable, of Shares, and nothing in this Agreement shall (or shall require any
Stockholder to attempt to) limit or restrict any Stockholder who is a director
or officer of Parent from acting in such capacity (it being understood that this
Agreement shall apply to Stockholder solely in Stockholder’s capacity as a
holder of the Shares).

 

3



--------------------------------------------------------------------------------

  6. Representations and Warranties of Stockholder.

(a) Stockholder hereby represents and warrants to the Company as follows:
(i) Stockholder is the beneficial or record owner of the shares of capital stock
of the Company indicated on the signature page of this Agreement free and clear
of any and all pledges, liens, security interests, mortgage, claims, charges,
restrictions, options, title defects or encumbrances, in each case that would
impair or adversely affect Stockholder’s ability to perform its obligations
under this Agreement, other than those encumbrances which are in favor of Parent
(provided the Company shall have been provided with copies of the relevant
documentation related thereto); (ii) Stockholder does not beneficially own any
securities of Parent other than the shares of capital stock and rights to
purchase shares of capital stock of Parent set forth on the signature page of
this Agreement; (iii) Stockholder has full power and authority to make, enter
into and carry out the terms of this Agreement and to grant the irrevocable
proxy as set forth in Section 4; and (iv) this Agreement has been duly and
validly executed and delivered by Stockholder and constitutes a valid and
binding agreement of Stockholder enforceable against Stockholder in accordance
with its terms, subject to the effect of (x) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to rights of creditors generally and (y) rules of law and equity
governing specific performance, injunctive relief and other equitable remedies.
Stockholder agrees to notify the Company promptly of any additional shares of
capital stock of Parent of which Stockholder becomes the beneficial owner after
the date of this Agreement.

(b) As of the date hereof and for so long as this Agreement remains in effect
(including as of the date of the Parent Stockholders’ Meeting, which, for
purposes of this Agreement, includes any adjournment or postponement thereof),
except for this Agreement or as otherwise permitted by this Agreement,
Stockholder has full legal power, authority and right to vote all of the Shares
then owned of record or beneficially by Stockholder, in favor of the approval
and authorization of the Proposed Transaction without the consent or approval
of, or any other action on the part of, any other Person (including, without
limitation, any governmental entity). Without limiting the generality of the
foregoing, Stockholder has not entered into any voting agreement (other than
this Agreement) with any Person with respect to any of the Shares, granted any
Person any proxy (revocable or irrevocable) or power of attorney with respect to
any of the Shares, deposited any of the Shares in a voting trust or entered into
any arrangement or agreement with any Person limiting or affecting Stockholder’s
legal power, authority or right to vote the Shares on any matter.

(c) The execution and delivery of this Agreement and the performance by
Stockholder of Stockholder’s agreements and obligations hereunder will not
result in any breach or violation of or be in conflict with or constitute a
default under any term of any agreement, judgment, injunction, order, decree,
law, regulation or arrangement to which Stockholder is a party or by which
Stockholder (or any of Stockholder’s assets) is bound, except for any such
breach, violation, conflict or default which, individually or in the aggregate,
would not impair or adversely affect Stockholder’s ability to perform
Stockholder’s obligations under this Agreement or render inaccurate any of the
representations made by Stockholder herein.

(d) Stockholder understands and acknowledges that Parent, Merger Sub and the
Company are entering into the Merger Agreement in reliance upon Stockholder’s
execution and delivery of this Agreement and the representations and warranties
of Stockholder contained herein.

 

4



--------------------------------------------------------------------------------

7.     Termination. This Agreement shall terminate (a) upon the earlier of
(i) the Effective Time and (ii) the termination of the Merger Agreement, or
(b) at any time upon notice by the Company to Stockholder (such date under
(a) or (b) hereof constituting the “Expiration Date.”) No party hereto shall be
relieved from any liability for breach of this Agreement by reason of any
termination of this Agreement.

8.     Confidentiality. Stockholder recognizes that successful consummation of
the transactions contemplated by the Merger Agreement may be dependent upon
confidentiality with respect to the matters referred to herein. In this
connection, pending public disclosure thereof, and so that Parent and the
Company may rely on the safe harbor provisions of Rule 100(b)(2)(ii) of
Regulation FD, Stockholder hereby agrees not to disclose or discuss such matters
with anyone not a party to this Agreement (other than its counsel and advisors,
if any) without the prior written consent of Parent and the Company, except for
disclosures Stockholder’s counsel advises are necessary to fulfill any Legal
Requirement, in which case Stockholder shall give notice of such disclosure to
Parent and the Company as promptly as practicable so as to enable Parent and the
Company to seek a protective order from a court of competent jurisdiction with
respect thereto. Stockholder’s obligations pursuant to this Section 8 shall
terminate at the time of the first public announcement by Parent or the Company
of the existence of this Agreement.

 

  9. Miscellaneous Provisions.

(a) Amendments, Modifications and Waivers. No amendment, modification or waiver
in respect of this Agreement shall be effective against any party unless it
shall be in writing and signed by Parent, the Company and Stockholder.

(b) Entire Agreement. This Agreement constitutes the entire agreement among the
parties to this Agreement and supersedes all other prior agreements and
understandings, both written and oral, among or between any of the parties with
respect to the subject matter hereof and thereof.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

(d) Consent to Jurisdiction; Venue. In any action or proceeding between any of
the parties arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, each of the parties:
(i) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state courts of the State of Delaware, and
(ii) agrees that all claims in respect of such action or proceeding may be heard
and determined exclusively in the state courts of the State of Delaware.

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN
THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

(f) Assignment and Successors. This Agreement shall be binding upon, and shall
be enforceable by and inure solely to the benefit of, the parties hereto and
their respective successors and assigns, including, without limitation,
Stockholder’s estate and heirs upon the death of Stockholder; provided, however,
that neither this Agreement nor any of the rights, interests or obligations of
the parties hereto may be assigned by any of the parties hereto without prior
written consent of the other parties hereto except that the Company, without
obtaining the consent of any other party hereto, shall be entitled to assign
this Agreement or all or any of its rights or obligations hereunder to any one
or more of its

 

5



--------------------------------------------------------------------------------

Affiliates. No assignment by the Company under this Section 9(f) shall relieve
the Company of its obligations under this Agreement. Any attempted assignment of
this Agreement in violation of the foregoing shall be void and of no effect.

(g) No Third Party Rights. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person (other than the parties hereto) any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

(h) Cooperation. Stockholder agrees to cooperate fully with the Company and to
execute and deliver such further documents, certificates, agreements and
instruments and to take such other actions as may be reasonably requested by the
Company to evidence or reflect the transactions contemplated by this Agreement
and to carry out the intent and purpose of this Agreement. Stockholder hereby
agrees that Parent and the Company may publish and disclose in the Form S-4
Registration Statement (including all documents and schedules filed with the
SEC), Stockholder’s identity and ownership of Shares and the nature of
Stockholder’s commitments, arrangements and understandings under this Agreement
and may further file this Agreement as an Exhibit to the Form S-4 Registration
Statement or in any other filing made by Parent or the Company with the SEC
relating to the Proposed Transaction.

(i) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

(j) Specific Performance; Injunctive Relief. The parties hereto acknowledge that
Parent and the Company will be irreparably damaged if any of the provisions of
this Agreement are not performed in accordance with their specific terms and
that any breach of this Agreement by Stockholder could not be adequately
compensated in all cases by monetary damages alone. Accordingly, in addition to
any other right or remedy to which Parent or the Company may be entitled, at law
or in equity, it shall be entitled to seek to enforce any provision of this
Agreement by a decree of specific performance and temporary, preliminary and
permanent injunctive relief to prevent breaches or threatened breaches of any of
the provisions of this Agreement, without posting any bond or other undertaking.

(k) Notices. All notices, Consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
party when (i) delivered to the appropriate address by hand or overnight courier
service (cost prepaid); or (ii) sent by facsimile with confirmation of
transmission by the transmitting equipment confirmed with a copy delivered as
provided in clause (i), in each case to the parties at the following address or
facsimile (or to such other address or facsimile as a party may designate by
notice to the other parties): (i) if to Parent or the Company, to the address or
facsimile provided in the Merger Agreement, including to the persons designated
therein to receive copies; and (ii) if to Stockholder, to Stockholder’s address
or facsimile shown below Stockholder’s signature on the last page hereof.

(l) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument, and shall become effective when counterparts have been
signed by each of the parties and delivered to the other parties; it being
understood that all parties need not sign the same counterpart.

(m) Headings. The headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

 

6



--------------------------------------------------------------------------------

(n) Legal Representation. This Agreement was negotiated by the parties with the
benefit of legal representation and any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party shall not apply to any construction or interpretation thereof.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

 

PARENT:

 

By:

 

Its:

  

STOCKHOLDER:

 

By:

 

Its:

 

Address:

 

 

 

Shares Beneficially Owned by Stockholder:

 

___________ shares of Parent Common Stock

 

No shares of Parent Preferred Stock

 

___________ Options to acquire Parent Common Stock

COMPANY:

 

By:

 

Its:

  

 

8